ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_06_EN.txt. 32

DECLARATION OF JUDGE MBAYE
[Translation]

It rarely happens that two cases are exactly alike. However, the case
concerning the Frontier Dispute (Burkina Faso/Republic of Mali), Pro-
visional Measures (I.C.J. Reports 1986, pp. 3 et seq.) and the present
proceedings do display some striking similarities. In both cases, there is a
dispute between two neighbouring African States. It relates to the delimi-
tation of their boundary and has been referred to the Court. Further to
certain armed actions, the Court has been asked to indicate provisional
measures.

To be sure, in the case concerning the Frontier Dispute, the two
Parties, who had both signed a special agreement to refer their case to the
Court, had both ultimately requested the indication of provisional meas-
ures on the basis of Articles 41 of the Statute and 73 of the Rules of
Court, whereas in the present proceedings, Nigeria — which asserts that
the Court does not have even “prima facie jurisdiction over the substan-
tive issues”, has argued and submitted that the Court should refrain from
indicating the measures requested by Cameroon, further contending that
those measures were neither admissible nor appropriate. One should
moreover bear in mind that Nigeria, with regard to the merits of the case,
has raised eight preliminary objections with a view to having the Court
find that it lacks jurisdiction or, having it, dismiss the Application as
inadmissible. However, that in no way detracts from the similarity
between the two cases.

Among the provisional measures requested by Cameroon, it will be
noted that the Court is asked “without prejudice to the merits of the dis-
pute”, to indicate that: “(1) the armed forces of the Parties shall with-
draw to the position they were occupying before the Nigerian armed
attack of 3 February 1996”.

In the Frontier Dispute case, the Chamber took the view that its
“power and duty to indicate . . . such provisional measures as may con-
duce to the due administration of justice” were not in doubt (LC J.
Reports 1986, p. 9, para. 19) when it was confronted by incidents “which
not merely are likely to extend or aggravate the dispute but comprise a
resort to force which is irreconcilable with the principle of the peaceful
settlement of international disputes” (ibid. ). Consequently, the Chamber
not only asked Burkina Faso and Mali to “ensure that no action of any
kind is taken which might aggravate or extend the dispute . . . or preju-
dice the right of the other Party to compliance with whatever judgment
the Chamber may render in the case” (C.J. Reports 1986, pp. 11-12,
para. 32 (1) (A)) but also requested the two Governments to withdraw
their armed forces to positions behind lines which were to be determined

23
LAND AND MARITIME BOUNDARY (DECL. MBAYE) 33

within 20 days by agreement and, failing that, by itself. More precisely, it
indicated that:

“Both Governments should withdraw their armed forces to such
positions, or behind such lines, as may, within twenty days of the
date of the present Order, be determined by an agreement between
those Governments, it being understood that the terms of the troop
withdrawal will be laid down by the agreement in question and that,
failing such agreement, the Chamber will itself indicate them by
means of an Order.” (C.J. Reports 1986, p. 12, para. 32 (1) (D).)

It is true that, in its statement of reasoning, the Chamber had specified that

“the selection of these positions would require a knowledge of the
geographical and strategic context of the conflict which the Chamber
does not possess, and which in all probability it could not obtain
without undertaking an expert survey” (ibid., p. 11, para. 27).

However it had previously declared, and quite rightly, that the measures
whose indication it was contemplating “for the purpose of eliminating
the risk of any future action likely to aggravate or extend the dispute,
must necessarily include the withdrawal of . . . troops” (ibid., pp. 10-11,
para. 27; emphasis added). That had quite naturally led the Chamber to
adopt the solution I have mentioned.

The Court was under the same obligation in the present proceedings.
Just like the Chamber in 1986 it had to find, in the light of the circum-
stances, a way of applying the principle that had been highlighted by the
Chamber and according to which, when a case is pending before the
Court and an armed conflict breaks out between the parties, the measures
that the Court is required to indicate must necessarily include the with-
drawal of troops.

The Court, concerned to contribute “to the attainment of one of the
principal obligations of the United Nations . . . in relation to the main-
tenance of . . . peace” (see the declaration of Judge Ranjeva) has indi-
cated that “both Parties should ensure that the presence of any armed
forces in the Bakassi Peninsula does not extend beyond the positions in
which they were situated prior to 3 February 1996” (an appropriate form
of words, under the circumstances, to indicate the withdrawal of troops),
taking due account of the circumstances of the case.

I am delighted by this, as I consider that three of the measures indi-
cated by the Chamber in the case concerning the Frontier Dispute (see
paragraph 32 (1) (A), (B) and (D) of the operative part of its Order),
namely the halting of any action which might aggravate or extend the
dispute, abstention from any act likely to impede the gathering of evi-
dence and the withdrawal of troops, form an aggregate that is indispen-
sable in each instance of a conflict of the kind that has occurred between
Cameroon and Nigeria, at a time when their dispute is pending before the
Court. These three measures should, in such a case, be indicated so as to

24
LAND AND MARITIME BOUNDARY (DECL. MBAYE) 34

maintain the peace that is necessary to such negotiations as the Parties
have contemplated or might be contemplating, and the execution of the
judgment that the Court might hand down in the case. The Court has
consolidated its jurisprudence.

(Signed) Kéba MBAYE.

25
